Citation Nr: 1740333	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-43 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for disability resulting in fecal incontinence related to a right colectomy performed at the Togus VA Medical Center in February 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985, with additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the Veteran's claim for entitlement to compensation under 38 C.F.R. § 1151 for disability resulting in fecal incontinence. 

A hearing was held in October 2016 by means of video conferencing equipment before the undersigned Veterans Law Judge.  A transcript is of record.  The claim was remanded by the Board in February 2017 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in February 2017 in pertinent part to obtain a pathology report from the Veteran's February 12, 2013, right colectomy, which had been referenced in the July 2016 Statement of the Case, and to obtain the "extensive notes" referenced by the Deputy Chief of Staff of the VA Maine Healthcare System in a September 2015 e-mail.  

It does not appear that development on either action was undertaken.  This must be rectified on remand and is especially important since where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has reviewed the September 2015 e-mail from the Deputy Chief of Staff of the VA Maine Healthcare System.  It finds that the e-mail is actually in reference to information sent to the Deputy from Dr. Raskin, a VA physician board certified in gastroenterology at the VA Medical Center (VAMC) in Togus, Maine.  It is Dr. Raskin rather than the Deputy Chief of Staff who references extensive notes he has written on the Veteran.  What remains unclear, however, is whether Dr. Raskin was referencing notes he had in his possession that have still not been obtained, or whether he was referencing notes that are already part of the Veteran's record of treatment from the Togus VAMC, since review of VA treatment records indicates that Dr. Raskin has treated the Veteran extensively.  On remand, clarification should be obtained from Dr. Raskin.  

The Board also finds that Dr. Raskin should be asked to clarify a statement made in a February 2015 gastroenterology telephone encounter note, wherein it was noted that Dr. Raskin agreed that the Veteran's gastrointestinal "symptomatology and subsequent GI problems (PLEASE SEE THE GI NOTES) are secondary to his prior surgery.  See the prior GI notes as well: "Please see the very thorough note by Dr. Mark Aranson on July 1, 2013, regarding the patient's symptomatology status post a right hemicolectomy for an adenoma at the ileocecal valve on February 11, 2013."  I told the vet to go to medical records and make copies of the GI notes."  The Board notes that Dr. Raskin was not the physician who performed the February 2013 surgery on which the Veteran is basing his claim for entitlement to benefits under 38 C.F.R. § 1151. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the pathology report from the Veteran's February 12, 2013, right colectomy, which was referenced in the July 2016 Statement of the Case as showing that 14.5 centimeters of right colon was removed as well as 7 centimeters of terminal ileum, equaling 9.77 inches in total.  

2.  Ask Dr. Raskin at the Togus VAMC to clarify whether the extensive notes written on the Veteran (as referenced in a September 2015 email from Dr. R.E.L., Deputy Chief of Staff of the VA Maine Healthcare System, to D.J.P, Certified VSR at the Togus RO) are notes that remain in his possession, or whether the reference is to notes that are already part of the Veteran's record of treatment from the Togus VAMC.  If Dr. Raskin indicates that the notation is in reference to extensive notes that remain in his possession, he should be asked to provide copies of those notes to associate with the Veteran's electronic claims file.  

3.  Ask Dr. Raskin at the Togus VAMC to clarify a statement made in a February 2015 gastroenterology telephone encounter note, wherein it was noted that he agreed that the Veteran's gastrointestinal "symptomatology and subsequent GI problems (PLEASE SEE THE GI NOTES) are secondary to his prior surgery."  

Dr. Raskin should specifically be asked whether that statement indicates that it is at least as likely as not (50 percent probability or greater) that any additional disability caused by the February 2013 VA surgery and hospital care resulting in fecal incontinence is due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA during the February 2013 right colectomy and subsequent care at the VA hospital and/or outpatient facility; whether that statement indicates that it is at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; and whether that statement indicates that it is at least as likely as not (50 percent probability or greater) that any additional disability caused by the February 2013 surgery and hospital care resulting in fecal incontinence was proximately caused by an event not reasonably foreseeable (was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures prior to the right colectomy surgery).  

In providing this clarification, Dr. Raskin is asked to specifically discuss the Veteran's contention that an excessive amount of colon was removed, particularly in light of a December 2015 private medical record stating that the Veteran's fecal incontinence is most likely due to the amount of colon that was removed, and the Consent for Clinical Treatment/Procedure (VA Form 10-0431a) electronically signed by the Veteran on January 14, 2013, which lists known risks and side effects of the treatment/procedure to include diarrhea or other bowel problems; bowel obstruction (blockage); and damage to the bowel or nearby structures, possibly requiring an ostomy.  

4.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




